892 F.2d 80
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TOLEDO ALLIED PRINTING TRADES COUNCIL, Plaintiff-Appellee,v.STARR AVENUE PRINTING SERVICES, INC., Defendant-Appellant,William C. Stockton, President, Defendant.
No. 89-3899.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1989.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and RICHARD SUHRHEINRICH, District Judge*.

ORDER

2
The parties to this action for unfair competition and trademark infringement consented to trial before a United States Magistrate with any appeal to be taken to the district court.  28 U.S.C. § 636(c).   Following entry of judgment for the plaintiff, defendant filed a notice of appeal to the district court.   That notice was transmitted erroneously to this Court with the result the appeal was docketed herein.


3
The plaintiff now moves this Court to dismiss the appeal for lack of jurisdiction.   The defendant responds with a motion to remand the appeal to the district court for docketing therein.


4
Upon review of the consent form permitting entry of judgment by the Magistrate and the notice of appeal which clearly stated the appeal was directed to the district court, we conclude the motion to remand provides the proper vehicle to dispose of this appeal.


5
It therefore is ORDERED that the motion to dismiss is denied and the motion to remand is granted.   The clerk shall transmit this appeal to the district court for docketing therein.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation